DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2022 has been entered.

Status of the Claims
Claims 1-15 are pending wherein claim 1 is amended and claims 6-15 are withdrawn from consideration. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bain et al. (US 2010/0303665). 
	In regard to claims 1 and 4, Bain et al. (‘665) discloses a gamma prime nickel base superalloy components that would be made from powder metallurgical process wherein the gamma prime would be precipitated in an amount that would range from about 49 to 59% wherein the fine powder size of ASTM 10 to 13 (10 to 3.54 micrometers) would be retained within the billet and the gamma prime phase would be precipitated at the grain boundaries so as to achieve the desired mechanical properties  (abstract, [0004], [0009], [0022] and Figure 6). Thus, the amount of gamma prime precipitated at the grain boundaries would be result-effective variable in achieving the desired mechanical properties. MPEP 2144.05 II. 
With respect to the recitation “the particles having a Vickers hardness of 370 Hv or less at room temperature” in claim 1, Bain et al. (‘665) discloses a substantially similar composition and microstructure. Therefore, this property would be expected. MPEP 2112.01 I.  
With respect to the recitation “a ratio of precipitation amount of the γ’ phase precipitated on the grain boundaries to the equilibrium precipitation amount of the γ’ phase at 700⁰C being 0.55 or more” in claim 1, Bain et al. (‘665) discloses a substantially similar composition. Therefore, the claimed property would be expected. MPEP 2112.01 I. 
	In regard to claim 3, Bain et al. (‘665) discloses a gamma prime solvus temperature of about 1200⁰C [0024]. 
	With respect to the recitation “wherein the particles have a Vickers hardness of 350 Hv or less at room temperature” in claim 5, Bain et al. (‘665) discloses a substantially similar composition. Therefore, the claimed property would be expected. MPEP 2112.01 I. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bain et al. (US 2010/0303665) as applied to claim 1, and further in view of Rao et al. (Effect of oxygen content of powder on microstructure and mechanical properties of hot isostatically pressed superalloy Inconel 718). 
In regard to claim 2, Bain et al. (‘665) discloses nickel base alloys that would be isostatically pressed having compositions relative to that of the instant invention as set forth below ([0004] and Table II).
Element
Instant Claim
(mass percent)
Bain et al. (‘665)
(weight percent)
Overlap
Cr
5 – 25 
11.5 – 15 
11.5 – 15 
Co
more than 0 – 30 
16 – 30 
16 – 30 
Al
1 – 8 
2 – 4 
2 – 4 
Ti+Nb+Ta
1 – 10 
5.5 – 15.5 
5.5 – 10 
Fe
0 – 10 
0
0
Mo
0 – 10 
1 – 7 
1 – 7 
W
0 – 8 
0 – 5 
0 – 5 
Zr
0 – 0.1 
0.02 – 0.10 
0.02 – 0.10 
B
0 – 0.1 
0.01 – 0.05 
0.01 – 0.05 
C
0 – 0.2 
0.02 – 0.20 
0.02 – 0.20 
Hf
0 – 2 
0 – 1 
0 – 1 
Re
0 – 5 
0
0
O
0.003 – 0.05 
-
-
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of chromium, cobalt, aluminum, titanium, niobium, tantalum, iron, molybdenum, tungsten, zirconium, boron, carbon, hafnium and rhenium disclosed by Bain et al. (‘665) overlap the amounts of the instant invention. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, cobalt, aluminum, titanium, niobium, tantalum, iron, molybdenum, tungsten, zirconium, boron, carbon, hafnium and rhenium from the amounts disclosed by Bain et al. (‘665) because Bain et al. (‘665) discloses the same utility throughout the disclosed ranges. 
	Bain et al. (‘665) discloses nickel base alloys as set forth above, but Bain et al. (‘665) fails to specify the oxygen content. 
	In the same field of endeavor, Rao et al. teaches adding an oxygen content of 140 ppm (0.0140 mass percent) in order to more uniformly precipitate the carbides (abstract). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to add 140 ppm oxygen, as disclosed by Rao et al., to the nickel base alloys disclosed by Bain et al. (‘665), in order to more uniformly precipitate the carbides, as disclosed by Rao et al. (abstract). 

 Response to Arguments
Applicant's arguments filed June 9, 2022 have been fully considered but they are not persuasive. 
First, the Applicant primarily argues that an inventive feature of the present application is how to prepare a softened powder exhibiting better forming/molding processability than ever before, even made of conventional high precipitation-strenthening Ni-based alloy materials. The Applicant further argues that it has been found that in such powder particles, the grain growth of gamma phase fine crystals can be inhibited even if they are heated to a temperature near the solvus temperature of the gamma prime phase or equal to or higher than the solvus temperature and that slowly cooling the powder from such a temperature causes precipitation and growth of the grain boundary gamma prime phase on the boundaries of gamma phase fine crystals. 
In response, the Examiner notes Bain et al. (‘665) discloses a heat treatment followed by cooling such that gamma prime would re-precipitate at grain boundaries [0022]. Therefore, since both the instant invention and Bain et al. (‘665) disclose substantially similar compositions as well as precipitation of gamma prime phase at grain boundaries, there would not appear to be a patentable distinction between the product of Bain et al. (‘665) and the product of the instant invention. Additionally, the Applicant has argued processing limitations whereas the claims are drawn to the product and not the processing. 
Second, the Applicant primarily argues that even having the same chemical composition, different manufacturing processes/procedures each other can lead to different microstructures and consequently to different alloy articles and mechanical properties. The Applicant further argues that as a familiar but extreme case, in egg dishes, frying eggs after well beating eggs becomes an omelet, however frying eggs while beating becomes a scrambled egg.  And these are different egg dishes due to different procedures, even using the same eggs. 
In response, the Examiner notes Bain et al. (‘665) discloses a heat treatment followed by cooling such that gamma prime would re-precipitate at grain boundaries [0022]. Therefore, since both the instant invention and Bain et al. (‘665) disclose substantially similar compositions as well as precipitation of gamma prime phase at grain boundaries, there would not appear to be a patentable distinction between the product of Bain et al. (‘665) and the product of the instant invention. Additionally, the Applicant has argued processing limitations whereas the claims are drawn to the product and not the processing.
Third, the Applicant primarily argues that Bain et al. (‘665) fails to teach or suggest at least powder softening high temperature and slow cooling heat treatment/powder softening sub-high temperature and slow cooling heat treatment steps as a key point of the present invention. The Applicant further argues that Bain et al. (‘665) cannot arrive at the a microstructure similar to that of the present invention. 
In response, the Examiner notes that both the instant invention and Bain et al. (‘665) disclose the gamma phase, gamma prime phase and the ability to precipitate the gamma prime phase at the grain boundaries. Therefore, it does not appear that there would be a microstructural distinction between Bain et al. (‘665) and the instant invention. 
	Fourth, the Applicant primarily argues that Rao et al. has no idea how to soften the powders of superalloy and one having ordinary skill would have found it quite difficult or impossible to arrive at the present invention from the combination of Bain et al. (‘665) and Rao et al. 
In response, the Examiner notes that the motivation for the combination of Rao et al. with Bain et al. (‘665) to soften the powders of the superalloy need not be the motivation to combine these references. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759